Citation Nr: 1120658	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  05-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for lumbar strain.

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty  from June 1982 to April 1986, and from August 1992 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2009, the Board denied entitlement to service connection for bilateral hearing loss and a left knee disability.  In the decision, the Board also remanded the issues of entitlement to initial compensable ratings for hypertension and lumbar strain.

The Board notes that, in addition to the appellate issues listed above, the Veteran also initiated an appeal to the denial of service connection for tinnitus.  However, service connection was established for this disability by a February 2009 rating decision, and the Veteran has not expressed disagreement with the initial rating assigned or effective date thereof.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran's arthritis of the lumbar spine is productive of pain, but is not manifested by limitation of motion, additional limitation of function, or related neuropathy.

2.  The Veteran's hypertension is manifested by diastolic blood pressure less than 100 and no treatment with medication; a history of diastolic pressure predominantly 100 or more is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for traumatic arthritis of the lumbar spine are not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes 5010, 5237 (2010).

2.  The criteria for a compensable disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his service-connected lumbar strain and hypertension.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In this case, the Veteran's claim for service connection for chronic lumbar condition and hypertension was granted and initial noncompensable ratings were assigned in the October 2004 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  In particular, the information and evidence associated with the claims file consists of the Veteran's service records, VA examinations dated in September 2004, and written statements submitted by the Veteran in support of his claims.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.

In this regard, the Board notes that this matter was remanded in December 2009 in order to afford the Veteran updated VA examinations in connection with his claims, and to afford the Veteran an opportunity to identify and submit relevant medical records.  The Veteran was scheduled for VA examinations in August 2010.  He was notified in the Board remand as well as in an April 2010 RO letter that, when a claimant, without good cause, fails to report for an examination, the claim shall be rated based on the evidence of record or even denied.  38 C.F.R. § 3.655.  The Veteran did not report for the examinations, and no communication was received from the Veteran indicating good cause for the failure.  The Veteran also did not identify or submit additional medical records that may be relevant to his claims.  As such, the Veteran's claim will be evaluated on the evidence contained in the claims file.  

Based on the foregoing, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased ratings. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that Veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A.  Lumbar strain.

The Veteran is service-connected for chronic lumbar condition, evaluated as noncompensable under Diagnostic Code 5010 for traumatic arthritis.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1)  10 percent -- Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2)  20 percent -- Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3)  30 percent -- Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); 5243 Intervertebral disc syndrome.

In addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, is the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.

A 10 percent disability rating for IVDS with incapacitating episodes is warranted when the total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes is warranted when the total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes is warranted when the total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes is warranted when the total duration is at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5237.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As noted above, the Veteran's spinal disorder is rated as noncompensable pursuant to the criteria for traumatic arthritis.

In this case, the Veteran contends that his lumbar spine disability is worse than the noncompensable evaluation assigned.  

The medical evidence in this case consists primarily of a VA examination dated in September 2004.  The Veteran was noted to have been in a motor vehicle accident in 1983 in which he fractured two vertebrae in the lumbar area.  The Veteran stayed in the hospital for a month.  Afterwards, he wore a back brace for several months and received physical therapy.  The Veteran reported that he currently has symptoms of low back pain.  The Veteran reported that, since the accident, he has had three episodes of pain, numbness, and weakness in the lower extremities, one in 1999 and two in 2004.  These episodes were indicated to be brief, lasting less than a minute.  The Veteran reported that he has stiffness in the low back when he has a flare-up.  No weakness was indicated.  The Veteran also reported episodes of pain in the low back off and on for approximately 20 days out of a month.  The Veteran indicated that this was dull pain with intensity of 1/10.  The Veteran reported that he had had epidural injections with good results.  He also noted that he would take Advil or Tylenol occasionally for low back pain.  On flare-up, the Veteran indicated pain would be rated 5/10, with a frequency of one episode every two months.  The Veteran indicated that flare-ups would result in additional limitation of motion, with less flexion at the waist.  The Veteran indicated that there has been no weight loss, fevers, malaise, dizziness, visual disturbance, bowel or bladder complaints, or erectile dysfunction.  The Veteran indicated that his back pain limits the amount that he can walk, prevents him from playing sports, and also affects his work, in that he cannot fly helicopters with a more severe flare-up.  On examination, range of motion was indicated to be normal, with forward flexion of 90 degrees, extension of 30 degrees, left and right lateral flexion at 30 degrees, and left and right rotation at 30 degrees.  The examiner indicated that the spine was not painful on motion.  The examiner also indicated that the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  In addition, there was no objective evidence of painful motion, spasm, weakness or tenderness, muscle spasm, guarding, or localized tenderness.  The Veteran's spinal contour was preserved and his gait was normal.  The Veteran's neurological examination was normal and the Veteran was indicated to have no symptoms of radiculopathy.   X-rays revealed narrowing of the L-S1 interspace.  The Veteran was diagnosed with Lumbar strain.  

Based on the evidence of record, the Board finds that a compensable evaluation for the vetern's service-connected lumbar spine disorder is not warranted.  In this case, the Board notes that the Veteran has been indicated to x-ray evidence of narrowing of the L-S1 interspace.  Under Diagnostic Code 5010, traumatic arthritis with no limitation of motion provides warrants a 10 percent rating with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  The medical evidence, however, does not indicate the involvement of 2 or more major joints or 2 or more minor joint groups in this case.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, a rating of 10 percent for each such major joint or group of minor joints affected is warranted.  However in this case, the Veteran was noted to have no limitation of motion in the September 2004 examination, and there were no findings such as swelling, muscle spasm, or satisfactory evidence of painful motion upon examination. 

Additionally, under Diagnostic Code 5237, a compensable evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or there is a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or the condition is productive of muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  As set forth above, the Veteran does not meet these criteria.  The evidence also does not show any additional limitation of function due to incoordination, fatigue, or weakness, to warrant a higher rating. See DeLuca, supra.  

In this regard, as to whether a higher rating is warranted based on considerations of the neurological findings associated with the Veteran's lumbar spine disorder, the Board notes again that the Veteran reported no symptoms of radiculopathy and his neurological examination was normal.  Therefore, the Board finds that the objective medical evidence of record fails to demonstrate that the Veteran's back disability results in any associated objective neurological abnormalities that may warrant separate ratings.

Finally, in view of the holding in Fenderson, and, based upon the record, the Board finds that staged ratings are not warranted in this case, as the Veteran's disability level has remained relatively constant throughout the course of the appeal.

B.  Hypertension.

The Veteran is currently assigned a noncompensable (0 percent) rating under Diagnostic Code 7101.  

Diagnostic Code 7101 provides a 10 percent disability rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control.  A higher 20 percent disability rating may be assigned if diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated at 40 percent disabling, and a maximum 60 percent disability rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The medical evidence in this case consists primarily of a VA examination dated in September 2004.  The Veteran's diagnosis of hypertension was indicated to date to approximately 1993.  The examiner stated that the Veteran has never been treated with medication.  He was noted to treat himself by limiting his sodium intake.  The Veteran reported that he did not have any symptoms at the time and did not report any symptoms at the time of the examination.  Upon examination, the Veteran's blood pressure was 143/93, 142/89, and 145/94.  There was no evidence of hypertensive heart disease, and no arteriosclerotic complications of hypertension.  Cardiac function was normal, basic metabolic panel was normal, electrocardiogram was normal, and chest x-ray was normal.  The Veteran was diagnosed with hypertension.

Based on the evidence of record, the Board finds that a compensable rating for hypertension is not warranted.  The record reflects that the Veteran does not take medication for the condition and was noted to treat himself by limiting his sodium intake.  In addition, the evidence does not demonstrate diastolic pressure predominantly of 100 or more.  Therefore, the criteria for a compensable rating for hypertension have not been met.

Additionally, in view of the holding in Fenderson, and, based upon the record, the Board finds that staged ratings are not warranted in this case, as the Veteran's disability level has remained relatively constant throughout the course of the appeal.

C.  Other Considerations.

The Board notes the VA examinations of the Veteran were conducted without the benefit of reviewing of the Veteran's claims file.  However, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claims.  
 
In addition, with respect to the Veteran's claims, the Board has also considered the statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his hearing loss, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In addition, the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disabilities so as to warrant assignment of higher evaluations on an extra-schedular basis.  In this regard, there is no showing that the Veteran's disabilities have resulted in marked interference with employment.  In addition, there is no showing that the disabilities have necessitated frequent periods of hospitalization, or that they have otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a individual unemployability claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Here, the Board notes that where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).  

In this case, the Veteran does not meet the numerical criteria set forth above, as his total combined evaluation for his service-connected disabilities is 0 percent disabling   Moreover, the Veteran's medical records do not indicate that he is otherwise unemployable due to his service-connected disabilities.  Therefore, the Board finds that no further consideration of a TDIU is warranted.


ORDER

A compensable evaluation for lumbar strain is denied.

A compensable evaluation for hypertension is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


